— In an action to recover damages for an alleged libel, the appeal is from an order denying appellants’ motion to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action (Rules Civ. Prae., rule 106, subd. 4). Order affirmed, with $10 costs and disbursements. In view of the allegation that the publication in question referred to respondent as having been a friend of a named person at about the time that said person committed a bank robbery, and as a friend of such intimacy that they arranged to live in the same building, with respondent aiding in bringing about that arrangement, a sufficient cause of action was pleaded,
Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ,, concur.